DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Turkey on 12/05/2018. It is noted, however, that applicant has not filed a certified copy of the 2018/18670 application as noted on the Application Data Sheet 12/04/2019 and required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “1” has been used to designate both nozzle body and rotary valve.  
reference character “3” has been used to designate both valve shaft in claim 1 and leaktight connection in claim 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  "comprising;" in line 2 should be changed to "comprising:".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “to each nozzle” in line 20 and "the disposition nozzles" in lines 26 and 28.  There is insufficient antecedent basis for this limitation in the claim.  The food filling deposition system of claim 1 comprises a single deposition nozzle (reference line 4, e.g. “a depiction nozzle…”.  Hence, it is unclear how fluid flows from the distribution manifold to each nozzle.  Likewise, it is unclear how multiple nozzles can be demounted or how heat exchange can be provided to multiple nozzles.  For examination purposes, the food filling deposition system of claim 1 is interpreted to comprise a plurality of deposition nozzles.  This is further consistent with Figure 3 and claims 3 and 4 which reference deposition nozzles.
Claims 2-5 are rejected for dependence on claim 1.
Claims 2 and 5  recite the limitation "the deposition nozzle" in lines 1-2 and lines 15-16, respectively..  There is insufficient antecedent basis for this limitation in the claim.  As noted in the discussion with respect to claim 1 above, the food filling deposition system of claim 1 is interpreted to comprise a plurality of deposition nozzles.  For examination purposes, claims 2 and 5 will be interpreted to read “each deposition nozzle”.
Regarding claim 4, the phrase "O-Ring" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  As noted, claim 4 requires “a resilient seal”.  However, it is unclear whether “O-Ring” is the resilient seal or is merely an example of a resilient seal.  For examination purposes, claim 4 is interpreted to only comprise a resilient seal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (US 2010/0133360 A1), in view of Parekh (US 5,463,878).
Regarding claim 1, Gaetano teaches a food filling deposition system (dispensing apparatus 10 in Figures 1-2 and 8-9; Abstr.), comprising: 
a deposition nozzle (nozzle 400 in Figures 6-9) consisting of a piston 5connected to a valve shaft (as shown in Figures 7-9, surface 222 is connected to a thinner shaft) and operated in a vertical direction for opening and closing a fluid channel (outlet 260) in order to perform a deposition (arrows in Figures 8-9; paragraph 0044, in a second position…opens up outlet 260…so that the liquid food can flow out); 
a valve (220 in Figures 7-9) powered by a valve actuator (310 in Figure 10) to move the valve shaft vertically (Figures 8-9; paragraphs 0044 and 0047-0048) for controlling the amount to be deposited by adjusting 10the powering duration and the valve duration (paragraphs 0052-0053, valve and piston actuators are connect to programmable logic controllers that synchronize the timing of valve and piston operations; may deliver different quantities of liquid food at different pressures…by controlling the distance…and the force with which it translates); 
a fitting block (coupler 313 in Figures 3 and 10) connecting the valve to a nozzle body (paragraph 0049, coupler connects valve actuator to depositor module 200; e.g. nozzle body 210 of module 200); and 
a nozzle chamber (first internal chamber 270 in Figure 9) arranged in the nozzle body (210) for allowing a food fluid to be deposited to pass through a distribution manifold 15(product manifold 100 in Figures 3-4 connects to inlet 250 of depositor module 200 in Figures 7-9); 
a manifold (100 in Figure 4; paragraph 0034) consisting of nozzle ports (product ports 140) arranged on the distribution manifold (as shown in Figure 4) and the deposition nozzle for allowing food fluid to be deposited to flow from the distribution manifold 20to each nozzle (Figures 3 and 6-9; paragraph 0042, product ports of manifold 100 connect to inlet 250 of depositor module 200); 
pressure holes (inlet 124 and outlet 126 in Figures 3-4) arranged on a pipe (distribution tube 120) for allowing the fluid to flow into the distribution manifold and providing pressure (paragraph 0037, inlet and outlet 124, 126 may be connect to the source of pressurized liquid food); 
a wall through which a refrigerant flows (wall of fluid jacket chamber 110 in Figure 4; paragraph 0035, extends the length of the product manifold so that the temperature…may be controlled; can be used to warm or cool the temperature); 
a grip for demounting the deposition nozzles (mounting features 242 in Figure 6; paragraph 0042, other mounting features, such as brackets, latches, etc., may be employed); and 
a distribution manifold (fluid jacket chamber 110 of manifold 100) to provide heat exchange for the deposition nozzles for the fluids requiring temperature control (paragraph 0042, mounting interface is flush…so that there is good heat transfer between fluid-jacket chamber…and depositor module).
Gaetano teaches all the elements of claim 1 as discussed above but does not disclose the valve actuator being a solenoid valve.  However, as disclosed by Gaetano, the valve actuator moves the valve shaft vertically (arrows in Figures 8-9) to control the amount of material discharged by the nozzle (paragraphs 0052-0053).  Furthermore, the valve actuator is disclosed as being a pneumatic linear actuator (paragraphs 0050-0051).  One of ordinary skill in the art would have found it obvious to use a solenoid to actuate the valve shaft as a matter of design choice, as Gaetano suggests other structure or configurations are suitable for driving the actuator (paragraph 0051).
Alternatively, Parekh discloses a system for dispensing a food product (Figures 1-3), comprising: a deposition nozzle (84) having a piston connected to a valve shaft (piston rod 94 in Figure 2 and 7).  The piston shaft is actuated in a vertical movement by solenoid valves to dispense material from the nozzle (col. 15, lines 53-60; col. 16, lines 51-60).  It would have been obvious to one of ordinary skill in the art to have used a solenoid valve, as opposed to a pneumatic valve, to actuate the valve shaft, as taught by Parekh, since Parekh indicates the used of solenoid valves is customary in the art to dispense food materials.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 2, Gaetani, as modified by Parekh, further discloses an endpiece for adjusting 12the diameter and geometry of the fluid output from [each] deposition nozzle (Figures 15-17; paragraphs 0030-0032 of Gaetano, may be configured to have different delivery patterns to provide different product patterns or designs) based on the amount, viscosity, fluidity and density of the fluid (paragraphs 0031-0032 of Gaetano, a high-viscosity liquid food at low pressure through various nozzles to provide different product patterns; spraying a low-viscosity liquid food in multiple streams).
Regarding claim 3, Gaetano, as modified by Parekh, further discloses a structure allowing for a connection providing for the deposition nozzles  to be mounted on the distribution manifold at different intervals (mounting features 242 in Figure 6 with holes 132 in Figure 4; paragraph 0042 of Gaetano).
Regarding claim 4, Gaetano, as modified by Parekh, teaches all the elements of claim 1 as discussed above but does not disclose a resilient seal for sealing between the deposition nozzles and the distribution manifold.  However, the use of food compatible seals between surfaces to prevent leaks is well known and conventional in the art.  As disclosed by both Gaetano (seal 836 in Figure 14; paragraphs 0061-0062) and Parekh (annular seal 52 and O-rings 54, 90, 92 in Figures 3; col. 8, line 67, col. 9, line 14), the use of resilient seals suitable for food are utilized to prevent leaks between surfaces.  As the deposition nozzles and distribution manifold of modified Gaetano are detachably connected, it would have been obvious for one of ordinary skill in the art to have provided a resilient seal between the surface to similarly prevent leaks as utilized in the other components of the apparatus.
Regarding claim 5, Gaetano, as modified by Parekh, further discloses a leak-tight connection to 15the valve shaft for sealing of the upper part of the deposition nozzle (bearing seal 316 in valve actuator 310 in Figure 10; paragraph 0049 of Gaetano), but does not disclose the leak-tight connection being a rubber gasket, washer and a nut.  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art to use the combination of a gasket washer and a nut, as opposed to a bearing seal, as a matter of design choice for the same purpose of providing a leak-tight connection for the valve shaft to vertical translate within deposition nozzle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paurd (US 2021/0285806 A1) discloses a distribution assembly for depositing foodstuffs, comprising a nozzle having a cylinder, piston and O-ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        8/10/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715